DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.              The following claim(s) is/are pending in this Office action: 1-16.
3.              Claim(s) 1-16 are rejected.  This rejection is NON-FINAL.
 
Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 3/72019, 3/10/2020, and 7/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Objections
5.       Claims 10-12 stands objected to because of the following informalities: 
(a)      Claim 10: the claimed limitation “to operate the data set” contains a grammatical error.  The examiner suggests that this limitation should be amended as “to operate on the data set”. Appropriate correction is required.
(b)      Claim 11: the claimed limitation “the operating module is further configured to determine the quantization threshold parameters by using the base coefficient, the shift coefficient, and the correlation relationship between the quantization an input data set”.  Correction is required.
(c)      Claim 12: the claimed limitation “transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and update quantization threshold parameters in the quantization layer based on the transferred operation parameters” should be “transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures; and updating quantization threshold parameters in the quantization layer based on the transferred operation parameters”. Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: master processor, primary detector, two or more processing nodes, and secondary detectors in claims 1-16.


Therefore, these claims 1-12 recite generic placeholders (“sub-structure dividing module,” “data transferring module,” “saving module,” “operating module”) followed by the transition phrase “configured to” that is in turn followed by functional limitations without being modified with sufficient structure, material, or acts and thus invoke the interpretation under 35 USC 112(f). 
The corresponding structures described in the disclosure for the generic placeholders “sub-structure dividing module,” “data transferring module,” “saving module,” “operating module” are as follows:
(a)     The claimed “sub-structure dividing module” appears to be a software module that identifies a convolution layer, a subsequent quantization layer, and any intermediate layers in between.  See ¶ [0038].  The disclosure describes no other structures for the sub-structure dividing module, let alone materials, acts, or structures that link the generic placeholder “sub-structure dividing module” with the corresponding functional limitation. 
(b)     Similarly, the claimed “data transferring module” also appears to be a software module.  Nonetheless, the disclosure merely literally repeats transferring or equivalently transferring operation parameters (and operation procedures) to the quantization layer (see ¶¶ [0006], [0110], and [0112]) without describing any 
(c)      Regarding the generic placeholder “saving module”, the disclosure describes a “saving module” by using nearly identical language as that recited in claims 10-12 without describing any corresponding structure (e.g., “the computer and the algorithm” in MPEP § 2181-IV) that link the generic placeholder “a saving module” to the functional limitation to save the multilayer neural network mode” , let alone materials, acts, or structures that link the generic placeholder “sub-structure dividing module” with the corresponding functional limitation.
(d)      Regarding the generic placeholder “operating module”, the disclosure refers to FIG. 8 and describes that “the operating module includes: a network model storage unit 401, a feature map storage unit 402, a convolution unit 403, a pooling/activation unit 404, a quantization unit 405, and a control unit 406.” ¶ [0119].  The disclosure further describes the aforementioned “units” in ¶¶ [0120]-[0122].
(e)      Regarding the generic placeholder “inputting module”, other than reciting an “inputting module” in claims 10 and 12, the disclosure does not contain any other description for the claimed “input module” , let alone materials, acts, or structures that link the generic placeholder “sub-structure dividing module” with the corresponding functional limitation. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
7.       Claims 1-12 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claim 1: The claimed limitations “sub-structure dividing module” and “data transferring module” are indefinite because (i) the functional limitations respective following the aforementioned generic placeholders impose no structural limits but only recite an intended result and does not provide a clear-cut indication of scope because the functional limitations impose no structural limits on what the claimed scope encompasses, (ii) these claimed limitations are recited in claim 1 without reciting the particular structure, materials or steps that accomplish the respective functions or achieve the result, all means or methods may be encompassed by this functional language, and (iii) the disclosure does not provide sufficient material, act, or structure that link the aforementioned generic placeholders with their respective functions.  See, e.g., Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). 
(b)      Claims 2-9 depend from independent claim 1 and inherit the defects of independent claim 1 and are thus rejected accordingly, the same rationale applying.

(d)	Claim 11 depends from independent claim 10 and inherits the defects of independent claim 10 and is thus rejected accordingly, the same rationale applying.
(e)	Independent claim 12:  The claimed limitations “a saving module” are indefinite because (i) the functional limitation following the aforementioned generic placeholder imposes no structural limits but only recites an intended result and does not provide a clear-cut indication of scope because the functional language imposed no structural limits on what the claim scope encompasses, (ii) the claimed limitation is recited in claim 12 without reciting the particular structure, materials or steps that accomplish the respective functions or achieve the result, all means or methods may be encompassed by this functional language, and (iii) the disclosure 
Therefore, claims 1-12 invoke the interpretation under 35 U.S.C. 112(f) yet fail to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and are thus rejected under 35 U.S.C. 112(b) for at least the foregoing reasons.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
8.            Claims 1-9 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claim 1: The two recitations of the limitation “the divided sub-structure” lacks proper antecedent basis because what is first recited in claim 1 is “at least one sub-structure”, and there is no recitation of “a divided sub-structure” to provide proper antecedent basis for “the divided sub-structure”. For the purpose of examination, these two instances of “the divided sub-structure” are interpreted to be identical to each other and also identical to the “at least one sub-structure”. 
(b)	Claims 2-9 depend from independent claim 1 and inherit the defects of independent claim 1 and are thus rejected accordingly, the same rationale applying.
(c)	Claim 4:

(2)      The limitation “the sub-structure” lacks antecedent basis because it is unclear whether this “sub-structure” is the same as or different from the “at least one sub-structure” or the two instances of “the divided sub-structure” recited in the base claim 1.  For purpose of examination, this claimed limitation is interpreted as the same as the “at least one sub-structure” recited in the base claim 1.  Correction is nevertheless required.
 
Claim Rejections - 35 USC § 101
9.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 1-7 and 9-16 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1: claims 1-7 and 9-12 are directed to the statutory category of machines; claims 13-14 are directed to the statutory category of processes; and claims 15-16 are directed to 
 
(a)      With respect to claim 1:
Step 2A – Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
The abstract idea includes the following bolded claim limitations in claim 1.  The non-bolded limitation(s) is/are additional element(s). 
a sub-structure dividing module configured to divide out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer; and
a data transferring module configured to transfer operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and update quantization threshold parameters in the quantization layer based on the transferred operation parameters.
The claimed limitation divide out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer is directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely identifies a portion of a network that satisfies certain mathematical principles (e.g., identifying a portion that starts with the mathematical operations of convolutions and ends with the mathematical 
The claimed limitation transfer operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and update quantization threshold parameters in the quantization layer based on the transferred operation parameters is also directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely identifies parameters that are referenced in mathematical operations and transfers or populates the identified parameters from one part of a formula/formulae (e.g., a part of a mathematical relationship/formula(e) before quantization) to another part of another different formula/formulae (.g., the mathematical that satisfies certain mathematical principles (e.g., identifying a portion that starts with the mathematical operations of convolutions and ends with the mathematical operations of quantization).  Therefore, the aforementioned limitation is also directed to an abstract idea and thus fails Prong One of Step 2A. 
Step 2A – Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those . 
Regarding the additional element a sub-structure dividing module configured to divide out at least one sub-structure, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Regarding the additional element a data transferring module configured to transfer operation parameters in layers, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Therefore, these additional elements, when considered individually, merely constitute respective instructions to implement the claimed judicial exception to a generic 
These additional elements, when considered as an ordered combination, also fail to integrate the claimed judicial exception into a practical exception and thus fail to render the claimed judicial exception eligible. 
For example, the claimed limitation a sub-structure dividing module configured to divide out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer merely recite the idea of a solution or outcome (e.g., to divide out a sub-structure having a quantization layer at the tail from a neural network model) yet fails to recite how the outcome is to be accomplished which has been held to be insufficient to integrate a judicial exception into a practical application by the Federal Circuit in Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017).  
The claimed limitation a data transferring module configured to transfer operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and update quantization threshold parameters in the quantization layer based on the transferred operation parameters is merely collecting and manipulating data (e.g., “operational parameters”) from one part of a mathematical relationship to another part of the same or a different mathematical relationship.  This collecting and manipulating data has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in Intellectual Ventures v. Erie Indem. Co., 850 F.3d at 1340; 121 USPQ2d at 1946.

Step 2B: The examiner asserts that the additional elements do not amount to significantly more than the aforementioned judicial exception because the additional elements are mere well-known, routine, conventional computer functions and/or components and further because mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. 
Regarding the additional element a sub-structure dividing module configured to divide out at least one sub-structure, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Regarding the additional element a data transferring module configured to transfer operation parameters in layers, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer 
Therefore, these additional elements, when considered individually, merely constitute respective instructions to implement the claimed judicial exception to a generic computer and thus fail to amount to significantly more than the judicial exception and thus fail to satisfy Prong Two of Step 2A.
These additional elements, when considered as an ordered combination, also fail to integrate the claimed judicial exception into a practical exception and thus fail to render the claimed judicial exception eligible. 
For example, the claimed limitation a sub-structure dividing module configured to divide out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer merely recite the idea of a solution or outcome (e.g., to divide out a sub-structure having a quantization layer at the tail from a neural network model) yet fails to recite how the outcome is to be accomplished which has been held to be insufficient to amount to significantly more than the judicial exception by the Federal Circuit in Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017).  
The claimed limitation a data transferring module configured to transfer operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and update quantization threshold parameters in the quantization layer based on the transferred operation parameters is merely collecting and 
Therefore, these additional elements, when considered as an ordered combination merely constitute manipulating data and/or claiming a solution without reciting details of how the solution is achieved and thus fail to amount to significantly more than the judicial exception to satisfy Step 2B.
Therefore, claim 1 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(b)      With respect to claim 2:
Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 1.  The non-bolded limitation(s) is/are additional element(s). 
wherein a convolution layer is included in the divided sub-structure.
This claimed limitation is directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae – a part of the mathematical relationship for a neural network which has been held as an abstract idea by the Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010).  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
Step 2A – Prong Two:

Step 2B:
This claimed limitation of claim 2 merely further describes data itself without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  Therefore, claim 2 also fails to satisfy Step 2B.
As such, claim 2 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(c)      With respect to claim 3:
Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 2.  The non-bolded limitation(s) is/are additional element(s). 
wherein a head layer in the divided sub-structure is a convolution layer.
This claimed limitation is directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae – the tail part of the mathematical relationship for a portion of a neural network which has been held as an abstract idea by the Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010).  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
Step 2A – Prong Two:
This claimed limitation of claim 3 merely further describes data itself without reciting any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.  Therefore, claim 3 also fails to satisfy Prong Two of Step 2A.
Step 2B:
This claimed limitation of claim 3 merely further describes data itself without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  Therefore, claim 3 also fails to satisfy Step 2B.
As such, claim 3 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(d)      With respect to claim 4:
Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 1.  The non-bolded limitation(s) is/are additional element(s). 
wherein the data transferring module, for each of layers other than the quantization layer in the sub-structure, transfers the operation parameters in an upper layer to a lower layer from top to bottom, until the operation parameters in each of layers are transferred to the quantization layer.
The claimed limitation transfer the operation parameters in an upper layer to a lower layer for each layers other than the tail layer (the quantization layer) is directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, 
Step 2A – Prong Two:
This claimed limitation of claim 4 merely collects and manipulates data (e.g., copying “operational parameters”) from one part of a mathematical relationship to another part of the same or a different mathematical relationship.  This collecting and manipulating data has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in Intellectual Ventures v. Erie Indem. Co., 850 F.3d at 1340; 121 USPQ2d at 1946.
Moreover, the examiner similarly notes that even assuming arguendo that this additional element (“data transferring module”) comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate the judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).

Step 2B:
This claimed limitation of claim 4 merely collects and manipulates data (e.g., copying “operational parameters”) from one part of a mathematical relationship to another part of the same or a different mathematical relationship.  This collecting and manipulating data has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in Intellectual Ventures v. Erie Indem. Co., 850 F.3d at 1340; 121 USPQ2d at 1946.
Moreover, the examiner similarly notes that even assuming arguendo that this additional element (“data transferring module”) comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
As such, claim 4 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(e)      With respect to claim 5:
Step 2A – Prong One:

wherein, when a convolution layer is included in the divided sub-structure, the data transferring module updates the quantization threshold parameters in the quantization layer based on a parameter scaling coefficient transferred from the convolution layer to the quantization layer.
The claimed limitation update a quantization threshold parameter based on a different parameter is directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely update parameters (the quantization threshold parameters) that is referenced in mathematical operations based on a coefficient (the parameter scaling coefficient).  Therefore, the aforementioned limitation is also directed to an abstract idea and thus fails Prong One of Step 2A. 
Step 2A – Prong Two:
This claimed limitation of claim 4 merely collects and manipulates data (e.g., update “quantization threshold parameters”) based on a coefficient in a mathematical relationship.  This collecting and manipulating data has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in Intellectual Ventures v. Erie Indem. Co., 850 F.3d at 1340; 121 USPQ2d at 1946.
Moreover, the examiner similarly notes that even assuming arguendo that this additional element (“data transferring module”) comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed 
Therefore, this additional element merely manipulates data and recites a solution at a high level of generality without reciting any details of how to accomplish the solution.  Therefore, claim 5 also fails to satisfy Prong Two of Step 2A.
Step 2B:
This claimed limitation of claim 5 merely collects and manipulates data (e.g., update “quantization threshold parameters”) based on a coefficient in a mathematical relationship.  This collecting and manipulating data has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in Intellectual Ventures v. Erie Indem. Co., 850 F.3d at 1340; 121 USPQ2d at 1946.
Moreover, the examiner similarly notes that even assuming arguendo that this additional element (“data transferring module”) comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the claimed judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
As such, claim 5 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 

Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 1.  The non-bolded limitation(s) is/are additional element(s). 
wherein, when a convolution layer is included in the divided sub-structure, the data transferring module updates the quantization threshold parameters in the quantization layer based on an offset parameter transferred from the convolution layer to the quantization layer.
The claimed limitation update a quantization threshold parameter based on a different parameter (an offset parameter) is directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely update parameters (the quantization threshold parameters) that is referenced in mathematical operations based on a different parameter (the offset parameter).  Therefore, the aforementioned limitation is also directed to an abstract idea and thus fails Prong One of Step 2A. 
Step 2A – Prong Two:
This claimed limitation of claim 6 merely collects and manipulates data (e.g., update “quantization threshold parameters”) based on a coefficient in a mathematical relationship.  This collecting and manipulating data has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in Intellectual Ventures v. Erie Indem. Co., 850 F.3d at 1340; 121 USPQ2d at 1946.
Moreover, the examiner similarly notes that even assuming arguendo that this additional element (“data transferring module”) comprises computer components, which 
Therefore, this additional element merely manipulates data and recites a solution at a high level of generality without reciting any details of how to accomplish the solution.  Therefore, claim 6 also fails to satisfy Prong Two of Step 2A.
Step 2B:
This claimed limitation of claim 6 merely collects and manipulates data (e.g., update “quantization threshold parameters”) based on a different parameter (e.g., an offset parameter) in a mathematical relationship.  This collecting and manipulating data has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in Intellectual Ventures v. Erie Indem. Co., 850 F.3d at 1340; 121 USPQ2d at 1946.
Moreover, the examiner similarly notes that even assuming arguendo that this additional element (“data transferring module”) comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court 
As such, claim 6 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(g)      With respect to claim 7:
Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 1.  The non-bolded limitation(s) is/are additional element(s). 
wherein the updated quantization threshold parameters are expressed by a base coefficient, a shift coefficient, and a correlation relationship between the quantization threshold parameters with respect to the base coefficient.
This claimed limitation is directed to the judicial exception of an abstract idea such as parameters and coefficients in a mathematical principle or formula/formulae – the updated quantization threshold parameters, the base coefficient, the shift coefficient, and a correlation relationship, which has been held as an abstract idea by the Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010).  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
Step 2A – Prong Two:
This claimed limitation of claim 7 merely further describes data itself without reciting any additional elements, let alone additional elements that integrate the claimed 
Step 2B:
This claimed limitation of claim 7 merely further describes data itself without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  Therefore, claim 3 also fails to satisfy Step 2B.
As such, claim 7 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(h)      With respect to claim 9:
Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 1.  The non-bolded limitation(s) is/are additional element(s). 
a fixed-point module configured to perform fixed-point processing for each of layers in the multilayer neural network model, such that floating-point operation parameters are converted into fixed-point parameters.
The claimed limitation performing fixed-point processing such that floating-point operation parameters are converted into fixed-point parameters is directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely recites the mathematical conversion from floating-point parameters into fixed-point parameters.  Therefore, the aforementioned limitation is also directed to an abstract idea and thus fails Prong One of Step 2A. 
Step 2A – Prong Two:

Moreover, the examiner similarly notes that even assuming arguendo that this additional element (“a fixed-point module”) comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer, without reciting details of how the conversion is achieved.  This has been held by the U.S. Supreme Court to be insufficient to integrate the judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Therefore, this additional element merely manipulates data and recites a solution at a high level of generality without reciting any details of how to accomplish the solution.  Therefore, claim 6 also fails to satisfy Prong Two of Step 2A.
Step 2B:
This claimed limitation of claim 6 merely collects and manipulates data (e.g., converting a floating-point parameter into a fixed-point parameter) referenced in a mathematical relationship.  This collecting and manipulating data has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial 
Moreover, the examiner similarly notes that even assuming arguendo that this additional element (“a fixed-point module”) comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer, without reciting details of how the conversion is achieved.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the claimed judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
As such, claim 9 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(i)       With respect to claim 10:
Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 10.  The non-bolded limitation(s) is/are additional element(s). 
a saving module configured to save the multilayer neural network model;
an inputting module configured to input, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model; and
operate the data set in each of layers from top to bottom in the multilayer neural network model and output results.
The claimed limitation save the multilayer neural network model is directed to the judicial exception of an abstract idea such as a mental process that can be performed by a human analog.  More specifically, this limitation merely saves a model that can be performed by a human analog with a physical aid (e.g., a generic computer).  The Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016) held that claims encompassing nothing other than pure mental steps falls within an abstract idea grouping.  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
The claimed limitation input, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model is also directed to an abstract idea such as a mental process of inputting data that can also be performed by a human analog.  More specifically, this limitation merely inputs data that can be performed by a human analog with a physical aid (e.g., a generic computer) and is thus directed to an abstract idea as held by the Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016).  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
The claimed limitation operate on the data set in each of layers from top to bottom in the multilayer neural network model and output results is merely directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely operates on data from the top layer to the bottom layer in a network and 
Step 2A – Prong Two:
Regarding the additional element a saving module configured to save the multilayer neural network model, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Regarding the additional element an inputting module configured to input, to the saved multilayer neural network model, a data set, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).

Therefore, these additional elements, when considered individually, merely constitute respective instructions to implement the claimed judicial exception to a generic computer and thus fail to integrate the claimed judicial exceptions into a practical application and thus fail to satisfy Prong Two of Step 2A.
These additional elements, when considered as an ordered combination, also fail to integrate the claimed judicial exception into a practical exception and thus fail to render the claimed judicial exception eligible. 
For example, the claimed limitation {} merely recite the idea of a solution or outcome (e.g., to divide out a sub-structure having a quantization layer at the tail from a neural network model) yet fails to recite how the outcome is to be accomplished which has been held to be insufficient to integrate a judicial exception into a practical application by the Federal Circuit in Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017).  

The claimed limitation an inputting module configured to input, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model also merely constitutes extra-solution activity that has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
The claimed limitation an operating module configured to operate the data set in each of layers from top to bottom in the multilayer neural network model and output results also merely constitutes merely collecting and manipulating data without reciting details of how to operate on the data set, which has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in Intellectual Ventures v. Erie Indem. Co., 850 F.3d at 1340; 121 USPQ2d at 1946.
Therefore, these additional elements, when considered as an ordered combination merely constitute manipulating data and/or claiming a solution without reciting details of how the solution is achieved and thus fail to integrate the claimed judicial exception into a practical application to satisfy Prong Two of Step 2A.
 
Step 2B: The examiner asserts that the additional elements do not amount to significantly more than the aforementioned judicial exception because the additional elements merely constitute extra-solution activities and/or mere instructions to apply the claimed judicial exception to generic computer components (“apply it”) and further because mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. 
Regarding the additional element a saving module configured to save the multilayer neural network model, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Regarding the additional element an inputting module configured to input, to the saved multilayer neural network model, a data set, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court 
Regarding the additional element an operating module configured to operate the data set in each of layers, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Therefore, these additional elements, when considered individually, merely constitute respective instructions to implement the claimed judicial exception to a generic computer and thus fail to integrate the claimed judicial exceptions into a practical application and thus fail to satisfy Step 2B.
These additional elements, when considered as an ordered combination, also fail to integrate the claimed judicial exception into a practical exception and thus fail to render the claimed judicial exception eligible. 
For example, the claimed limitation a saving module configured to save the multilayer neural network model merely constitutes extra-solution activity that has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

The claimed limitation an operating module configured to operate the data set in each of layers from top to bottom in the multilayer neural network model and output results also merely constitutes merely collecting and manipulating data without reciting details of how to operate on the data set, which has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in Intellectual Ventures v. Erie Indem. Co., 850 F.3d at 1340; 121 USPQ2d at 1946.
Therefore, these additional elements, when considered as an ordered combination merely constitute manipulating data and/or claiming a solution without reciting details of how the solution is achieved and thus fail to integrate the claimed judicial exception into a practical application to satisfy Prong Two of Step 2A.
As such, claim 10 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(j)       With respect to claim 11:
Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 11.  The non-bolded limitation(s) is/are additional element(s). 
wherein quantization threshold parameters in the multilayer neural network model saved in the saving module are expressed by a base coefficient, a shift coefficient, and a correlation relationship between the quantization threshold parameters with respect to the base coefficient;
the operating module is further configured to determine the quantization threshold parameters by using the base coefficient, the shift coefficient, and the correlation relationship between the quantization threshold parameters with respect to the base coefficient when a input data set is operated to a quantization layer from top to bottom in the network model, and perform quantization processing on the data set based on the determined quantization threshold parameters.
The claimed limitation wherein quantization threshold parameters in the multilayer neural network model saved in the saving module are expressed by a base coefficient, a shift coefficient, and a correlation relationship between the quantization threshold parameters with respect to the base coefficient is directed to a judicial exception such as a mathematical principle or formula/formulae.  More specifically, this limitation merely recites that parameters referenced in a mathematical formula/formulae are expressed as other parameters and a mathematical relationship.  The Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) held that "Diehr explained that while an abstract idea, law of nature, or mathematical formula could not be patented, ‘an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.’"  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 

Step 2A – Prong Two:
Regarding the additional element a saving module that saved the multilayer neural network model, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely 
Regarding the additional element the operating module is further configured to determine the quantization threshold parameters, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Therefore, these additional elements, when considered individually, merely constitute respective instructions to implement the claimed judicial exception to a generic computer and thus fail to integrate the claimed judicial exceptions into a practical application and thus fail to satisfy Prong Two of Step 2A.
These additional elements, when considered as an ordered combination, also fail to integrate the claimed judicial exception into a practical exception and thus fail to render the claimed judicial exception eligible. 
For example, the claimed limitation the multilayer neural network model saved in the saving module merely recite an extra-solution activity that has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical 
The claimed limitation the operating module is further configured to determine the quantization threshold parameters by using the base coefficient, the shift coefficient, and the correlation relationship is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Therefore, these additional elements, when considered as an ordered combination merely constitute manipulating data and/or claiming a solution without reciting details of how the solution is achieved and thus fail to integrate the claimed judicial exception into a practical application to satisfy Prong Two of Step 2A.
 
Step 2B: The examiner asserts that the additional elements do not amount to significantly more than the aforementioned judicial exception because the additional elements merely constitute extra-solution activities and/or mere instructions to apply the claimed judicial exception to generic computer components (“apply it”) and further because mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. 
Regarding the additional element a saving module that saved the multilayer neural network model, the examiner notes that even assuming arguendo that this additional 
Regarding the additional element the operating module is further configured to determine the quantization threshold parameters, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to significantly more than the claimed judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Therefore, these additional elements, when considered individually, merely constitute respective instructions to implement the claimed judicial exception to a generic computer and thus fail to significantly more than the claimed judicial exception and thus fail to satisfy Step 2B.
These additional elements, when considered as an ordered combination, also fail to integrate the claimed judicial exception into a practical exception and thus fail to render the claimed judicial exception eligible. 

The claimed limitation the operating module is further configured to determine the quantization threshold parameters by using the base coefficient, the shift coefficient, and the correlation relationship is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to significantly more than the claimed judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Therefore, these additional elements, when considered as an ordered combination merely constitute manipulating data and/or claiming a solution without reciting details of how the solution is achieved and thus fail to integrate the claimed judicial exception into a practical application to satisfy Step 2B.
As such, claim 11 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(k)      With respect to claim 12:
Step 2A – Prong One:

a saving module configured to save the multilayer neural network model optimized by the following steps:
dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer;
transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and update quantization threshold parameters in the quantization layer based on the transferred operation parameters;
an inputting module configured to input, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model; and
an operating module configured to operate the data set in each of layers from top to bottom in the multilayer neural network model and output results.
 
The claimed limitation save the multilayer neural network model optimized by the following steps is directed to a judicial exception such as mental process that can be performed by a human analog.  For example, a human analog can save a model on a computer. The Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016) held that claims encompassing 
The claimed limitation dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer is also directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely identifies a portion of a network that satisfies certain mathematical principles (e.g., identifying a portion that starts with the mathematical operations of convolutions and ends with the mathematical operations of quantization).  The Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) held that "Diehr explained that while an abstract idea, law of nature, or mathematical formula could not be patented, ‘an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.’"  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
The claimed limitation transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and update quantization threshold parameters in the quantization layer based on the transferred operation parameters is also directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely identifies parameters that are referenced in mathematical operations and transfers or populates the identified parameters from one part of a formula/formulae (e.g., a part of a mathematical relationship/formula(e) before quantization) to another part of another different formula/formulae (.g., the mathematical that satisfies certain mathematical 
The claimed limitation input, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model is also directed to an abstract idea such as a mental process of inputting data that can also be performed by a human analog.  More specifically, this limitation merely inputs data that can be performed by a human analog with a physical aid (e.g., a generic computer) and is thus directed to an abstract idea as held by the Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016).  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
The claimed limitation operate the data set in each of layers from top to bottom in the multilayer neural network model and output results is also directed to the judicial exception of an abstract idea such as a mental process that can be performed by a human analog.  More specifically, this limitation merely saves a model that can be performed by a human analog with a physical aid (e.g., a generic computer).  The Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016) held that claims encompassing nothing other than pure mental steps falls within an abstract idea grouping.  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 

 
Step 2A – Prong Two:
Regarding the additional element a saving module, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). 
Regarding the claimed limitations dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer; and transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and update quantization threshold parameters in the quantization layer based on the transferred operation parameters, the examiner notes that these two claimed limitations merely recite judicial exceptions without reciting any additional elements, much less additional elements that integrate the judicial exceptions into a practical application.  Therefore, these two limitations fail to satisfy Prong Two of Step 2A.
Regarding the additional element an inputting module configured to input, to the saved multilayer neural network model, a data set, the examiner notes that even 
Regarding the additional element an operating module configured to operate the data set, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Therefore, these additional elements, when considered individually, merely constitute respective instructions to implement the claimed judicial exception to a generic computer and thus fail to integrate the claimed judicial exceptions into a practical application and thus fail to satisfy Prong Two of Step 2A.
The examiner further notes that these additional elements, when considered as an ordered combination, also fail to integrate the claimed judicial exception into a practical exception and thus fail to render the claimed judicial exception eligible. 

Regarding the claimed limitations dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer; and transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and update quantization threshold parameters in the quantization layer based on the transferred operation parameters, the examiner notes that these two claimed limitations merely recite judicial exceptions without reciting any additional elements, much less additional elements that integrate the judicial exceptions into a practical application.  Therefore, these two limitations, when considered as an ordered combination, fail to satisfy Prong Two of Step 2A.

Regarding the additional element an operating module configured to operate the data set, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).

 
Step 2B: The examiner asserts that the additional elements do not amount to significantly more than the aforementioned judicial exception because the additional elements merely constitute extra-solution activities and/or mere instructions to apply the claimed judicial exception to generic computer components (“apply it”) and further because mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. 
Regarding the additional element a saving module, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the claimed judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). 
Regarding the claimed limitations dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer; and transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and 
Regarding the additional element an inputting module configured to input, to the saved multilayer neural network model, a data set, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the claimed judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
Regarding the additional element an operating module configured to operate the data set, the examiner similarly notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the claimed judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
considered individually, merely constitute respective instructions to implement the claimed judicial exception to a generic computer and thus fail to amount to significantly more than the claimed judicial exception and thus fail to satisfy Step 2B.
The examiner further notes that these additional elements, when considered as an ordered combination, also fail to integrate the claimed judicial exception into a practical exception and thus fail to render the claimed judicial exception eligible. 
For example, regarding the additional element a saving module, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).  Moreover, this limitation, when considered as an ordered combination, merely constitute extra-solution activities of saving a model, which has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Regarding the claimed limitations dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of the divided sub-structure is a quantization layer; and transferring operation parameters in layers other than the 
Regarding the additional element an inputting module configured to input, to the saved multilayer neural network model, a data set, the examiner notes that even assuming arguendo that this additional element comprises computer components, which the disclosure fails to describe as such, this additional element is recited at a high level of generality so as to apply the claimed judicial exception to such generic computer components (“apply it”) and thus merely constitutes instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to amount to significantly more than the claimed judicial exception in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). Moreover, this limitation, when considered as an ordered combination, merely constitute extra-solution activities of saving a model, which has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Regarding the additional element an operating module configured to operate the data set, the examiner similarly notes that even assuming arguendo that this additional 
Therefore, these additional elements, when considered as an ordered combination merely constitute manipulating data and/or claiming a solution without reciting details of how the solution is achieved and thus fail to amount to significantly more than the claimed judicial exception to satisfy Prong Two of Step 2B.
As such, claim 12 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(l)       With respect to claim 13:
Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 13.  The non-bolded limitation(s) is/are additional element(s). 
dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of a divided sub-structure is a quantization layer; and
transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and updating quantization threshold parameters in the quantization layer based on the transferred operation parameters.
The claimed limitation dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of a divided sub-structure is a quantization layer is directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely identifies a portion of a network that satisfies certain mathematical principles (e.g., identifying a portion that starts with the mathematical operations of convolutions and ends with the mathematical operations of quantization).  The Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) held that "Diehr explained that while an abstract idea, law of nature, or mathematical formula could not be patented, ‘an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.’"  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
The claimed limitation transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and updating quantization threshold parameters in the quantization layer based on the transferred operation parameters is also directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely identifies parameters that are referenced in mathematical operations and transfers or populates the identified parameters from one part of a formula/formulae (e.g., a part of a mathematical relationship/formula(e) before quantization) to another part of another different formula/formulae (.g., the mathematical that satisfies certain mathematical 
Therefore, claim 13 is directed to a judicial exception and thus fails to satisfy Prong One of Step 2A.
 
Step 2A – Prong Two:
Claim 13 merely recites the aforementioned judicial exception without reciting any additional elements, much less additional elements that integrate the claimed judicial exceptions into a practical application. Therefore, claim 13 fails to satisfy Prong Two of Step 2A due to the absence of any additional elements.
 
Step 2B:
Claim 13 merely recites the aforementioned judicial exception without reciting any additional elements, much less additional elements that integrate the claimed judicial exceptions into a practical application. Therefore, claim 13 fails to satisfy Step 2B due to the absence of any additional elements.
As such, claim 13 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(m)     With respect to claim 14:
Step 2A – Prong One:

saving the multilayer neural network model;
inputting, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model; and
operating the data set in each of layers from top to bottom in the multilayer neural network model and outputting results.
The claimed limitation saving the multilayer neural network model is directed to the judicial exception of an abstract idea such as a mental process that can be performed by a human analog.  More specifically, this limitation merely saves a model that can be performed by a human analog with a physical aid (e.g., a generic computer).  The Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016) held that claims encompassing nothing other than pure mental steps falls within an abstract idea grouping.  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
The claimed limitation inputting, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model is also directed to an abstract idea such as a mental process of inputting data that can also be performed by a human analog.  More specifically, this limitation merely inputs data that can be performed by a human analog with a physical aid (e.g., a generic computer) and is thus directed to an abstract idea as held by the Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 
The claimed limitation operating the data set in each of layers from top to bottom in the multilayer neural network model and outputting results is merely directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely operates on data from the top layer to the bottom layer in a network and thus merely encompasses generically performing mathematical operations according to a formula/formulae.  Therefore, the aforementioned limitation is also directed to an abstract idea and thus fails Prong One of Step 2A. 
Therefore, claim 14 is directed to a judicial exception and thus fails to satisfy Prong One of Step 2A.
 
Step 2A – Prong Two:
Claim 14 merely recites the aforementioned judicial exception without reciting any additional elements, much less additional elements that integrate the claimed judicial exceptions into a practical application. Therefore, claim 14 fails to satisfy Prong Two of Step 2A due to the absence of any additional elements.
 
Step 2B:
Claim 14 merely recites the aforementioned judicial exception without reciting any additional elements, much less additional elements that integrate the claimed judicial exceptions into a practical application. Therefore, claim 14 fails to satisfy Step 2B due to the absence of any additional elements.

 
(l)       With respect to claim 15:
Step 2A – Prong One:
The abstract idea includes the following bolded claim limitations in claim 15.  The non-bolded limitation(s) is/are additional element(s). 
A non-transitory computer readable storage medium storing instructions for causing a computer to perform a method for optimizing a multilayer neural network model when executed by the computer, the method comprising:
dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of a divided sub-structure is a quantization layer; and
transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and updating quantization threshold parameters in the quantization layer based on the transferred operation parameters.
The claimed limitation dividing out at least one sub-structure from the multilayer neural network model, wherein a tail layer of a divided sub-structure is a quantization layer is directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely identifies a portion of a network that satisfies certain mathematical principles (e.g., identifying a portion that starts with the mathematical operations of convolutions and ends with the mathematical 
The claimed limitation transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and updating quantization threshold parameters in the quantization layer based on the transferred operation parameters is also directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely identifies parameters that are referenced in mathematical operations and transfers or populates the identified parameters from one part of a formula/formulae (e.g., a part of a mathematical relationship/formula(e) before quantization) to another part of another different formula/formulae (.g., the mathematical that satisfies certain mathematical principles (e.g., identifying a portion that starts with the mathematical operations of convolutions and ends with the mathematical operations of quantization).  Therefore, the aforementioned limitation is also directed to an abstract idea and thus fails Prong One of Step 2A. 
Therefore, claim 15 is directed to a judicial exception and thus fails to satisfy Prong One of Step 2A.
 
Step 2A – Prong Two:

Therefore, claim 15 fails to satisfy Prong Two of Step 2A for at least the foregoing reasons.
 
Step 2B:
Claim 15 merely recites the additional element of non-transitory computer readable storage medium storing instructions which, when executed by a computer, causes the computer to perform the aforementioned judicial exceptions without reciting any further additional elements. Nonetheless, the Federal Circuit has held that physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. See MPEP § 2106.05-(I)-(A).
Therefore, claim 15 fails to satisfy Step 2B due to the absence of any additional elements.  As such, claim 15 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(m)     With respect to claim 16:
Step 2A – Prong One:

A non-transitory computer readable storage medium storing instructions for causing a computer to perform a method for applying a multilayer neural network model when executed by the computer, the method comprising:
saving the multilayer neural network model;
inputting, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model; and
operating the data set in each of layers from top to bottom in the multilayer neural network model and outputting results.
The claimed limitation saving the multilayer neural network model is directed to the judicial exception of an abstract idea such as a mental process that can be performed by a human analog.  More specifically, this limitation merely saves a model that can be performed by a human analog with a physical aid (e.g., a generic computer).  The Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016) held that claims encompassing nothing other than pure mental steps falls within an abstract idea grouping.  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
The claimed limitation inputting, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model is also directed to an abstract idea such as a mental process of inputting data that can also be performed by a human analog.  More specifically, this limitation 
The claimed limitation operating the data set in each of layers from top to bottom in the multilayer neural network model and outputting results is merely directed to an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation merely operates on data from the top layer to the bottom layer in a network and thus merely encompasses generically performing mathematical operations according to a formula/formulae.  Therefore, the aforementioned limitation is also directed to an abstract idea and thus fails Prong One of Step 2A. 
Therefore, claim 16 is directed to a judicial exception and thus fails to satisfy Prong One of Step 2A.
 
Step 2A – Prong Two:
Claim 16 merely recites the additional element of non-transitory computer readable storage medium storing instructions which, when executed by a computer, causes the computer to perform the aforementioned judicial exceptions without reciting any further additional elements. Nonetheless, the Federal Circuit has held that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Prong Two of Step 2A. See MPEP § 2106.04(d).

Step 2B:
Claim 16 merely recites the additional element of non-transitory computer readable storage medium storing instructions which, when executed by a computer, causes the computer to perform the aforementioned judicial exceptions without reciting any further additional elements. Nonetheless, the Federal Circuit has held that physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. See MPEP § 2106.05-(I)-(A).
Therefore, claim 15 fails to satisfy Step 2B due to the absence of any additional elements.  As such, claim 16 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
The examiner thus concludes that claims 1-7 and 9-16 are thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
10.            Claims 10, 14, and 16 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. WO 2018/140294 effectively filed on January 25, 2017 (hereinafter Xu).
 
With respect to claim 10, Xu teaches:
An apparatus for applying a multilayer neural network model, comprising: (FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212”.)
a saving module configured to save the multilayer neural network model; (FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212”. ¶ [0128]:” The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width”. The examiner notes that Xu’s processing device or a portion thereof that is utilized to store its CNN teaches this limitation.)
an inputting module configured to input, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model; and (¶ [0128]: “The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width; an interface module configured to receive an input to the layer; a data access module configured to read the parameters of the layer from the memory module; and a computing module configured to compute, based on the input of the layer and the read parameters, an output of the layer through a fixed-point operation.” ¶ [0034]: “Examples of the optimization solutions include but not limited to stochastic gradient descent algorithm, adaptive momentum estimation (ADAM) method and the like. Therefore, the errors between the classification scores obtained by the convolutional neural network and labels of each image can be lowered as much as possible for the data in the training data set.” The examiner notes that Xu’s “interface module,” “the training data set,” and optimization to lower the errors respectively each an inputting module, a data set, and a task requirement.  The examiner further notes that Xu’s performing optimization on its CNN to lower the errors teaches the task requirement that is executable by the multilayer neural network model.)
an operating module configured to operate the data set in each of layers from top to bottom in the multilayer neural network model and output results. (¶ [0128]: “The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width; an interface module configured to receive an input to the layer; a data access module configured to read the parameters of the layer from the memory module; and a computing module configured to compute, based on the input of the layer and the read parameters, an output of the layer through a fixed-point operation.” ¶ [0034]: “training data set”; ¶ [0098]: “data set CIRFA-30”. FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212”. The examiner notes that Xu’s “computing module” that computes the output based on the input and the read parameters for the aforementioned data teaches an operating module.  Xu’s FIG. 2 further teaches operating on a data set in each of the input layer 202, the convolutional layers 204 and 208, and the pooling players 206 and 210, from top to bottom, to output results at the output layer 212.)
 
With respect to claim 14, Xu teaches:
A method for applying a multilayer neural network model, comprising: saving the multilayer neural network model; (FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212” ¶ [0128]:” The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width”. The examiner notes that Xu’s processing device or a portion thereof that is utilized to store its CNN teaches this limitation.)
inputting, to the saved multilayer neural network model, a data set corresponding to a task requirement that is executable by the multilayer neural network model; and (¶ [0128]: “The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width; an interface module configured to receive an input to the layer; a data access module configured to read the parameters of the layer from the memory module; and a computing module configured to compute, based on the input of the layer and the read parameters, an output of the layer through a fixed-point operation.”¶ [0034]: “Examples of the optimization solutions include but not limited to stochastic gradient descent algorithm, adaptive momentum estimation (ADAM) method and the like. Therefore, the errors between the classification scores obtained by the convolutional neural network and labels of each image can be lowered as much as possible for the data in the training data set.” The examiner notes that Xu’s “interface module,” “the training data set,” and optimization to lower the errors respectively each an inputting module, a data set, and a task requirement.  The examiner further notes that Xu’s performing optimization on its CNN to lower the errors teaches the task requirement that is executable by the multilayer neural network model.)
operating the data set in each of layers from top to bottom in the multilayer neural network model and outputting results. (¶ [0128]: “The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width; an interface module configured to receive an input to the layer; a data access module configured to read the parameters of the layer from the memory module; and a computing module configured to compute, based on the input of the layer and the read parameters, an output of the layer through a fixed-point operation.” ¶ [0034]: “training data set”; ¶ [0098]: “data set CIRFA-30”; FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212”. The examiner notes that Xu’s “computing module” that computes the output based on the input and the read parameters for the aforementioned data teaches an operating module.  Xu’s FIG. 2 further teaches operating on a data set in each of the input layer 202, the convolutional layers 204 and 208, and the pooling players 206 and 210, from top to bottom, to output results at the output layer 212.)
 
With respect to claim 16, Xu teaches:
A non-transitory computer readable storage medium storing instructions for causing a computer to perform a method for applying a multilayer neural network model when executed by the computer, the method comprising: saving the multilayer neural network model; (¶ [0020]: “The memory 102 may be implemented by various storage media, including but not limited to volatile and non-volatile medium, and removable and non-removable medium.” FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212”. ¶ [0128]:” The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width”. The examiner notes that Xu’s processing device or a portion thereof that is utilized to store its CNN teaches this limitation.)
(¶ [0128]: “The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width; an interface module configured to receive an input to the layer; a data access module configured to read the parameters of the layer from the memory module; and a computing module configured to compute, based on the input of the layer and the read parameters, an output of the layer through a fixed-point operation.” ¶ [0034]: “Examples of the optimization solutions include but not limited to stochastic gradient descent algorithm, adaptive momentum estimation (ADAM) method and the like. Therefore, the errors between the classification scores obtained by the convolutional neural network and labels of each image can be lowered as much as possible for the data in the training data set.” The examiner notes that Xu’s “interface module,” “the training data set,” and optimization to lower the errors respectively each an inputting module, a data set, and a task requirement.  The examiner further notes that Xu’s performing optimization on its CNN to lower the errors teaches the task requirement that is executable by the multilayer neural network model.)
operating the data set in each of layers from top to bottom in the multilayer neural network model and outputting results. (¶ [0128]: “The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width; an interface module configured to receive an input to the layer; a data access module configured to read the parameters of the layer from the memory module; and a computing module configured to compute, based on the input of the layer and the read parameters, an output of the layer through a fixed-point operation.” ¶ [0034]: “training data set”; ¶ [0098]: “data set CIRFA-30”. FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212”. The examiner notes that Xu’s “computing module” that computes the output based on the input and the read parameters for the aforementioned data teaches an operating module.  Xu’s FIG. 2 further teaches operating on a data set in each of the input layer 202, the convolutional layers 204 and 208, and the pooling players 206 and 210, from top to bottom, to output results at the output layer 212.)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
11.            Claim(s) 1-5, 7, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. WO 2018/140294 effectively filed on January 25, 2017 Xu) in view of Umuroglu et al. Streamlined Deployment for Quantized Neural Networks, Sept. 12, 2017. (hereinafter Umuroglu).
With respect to claim 1, Xu teaches:
An apparatus for optimizing a multilayer neural network model, comprising: (FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212”.)
a sub-structure dividing module configured to divide out at least one sub-structure from the multilayer neural network model, (FIG. 3; ¶¶ [0053]-[0058] where Xu’s “convolution layer 300” includes “a binary sub-layer 308” that “convert[s]” “the weights 302” “to binary weights,” “an IBN sub-layer 316,” “a summing sub-layer 320,” “an activation sub-layer 322,” and “a quantization sub-layer 324”. FIG. 4 and ¶¶ [0061]-[0068] further describes the backward pass of a substantially similar convolutional layer 400 with backward propagation of an input 426 in the floating-point format. The examiner notes that this limitation identifies a sub-structure for fixed-point processing from a multi-layer neural network, and that any portion of Xu’s neural network to which fixed-point processing applies thus teaches this limitation.)
wherein a tail layer of the divided sub-structure is a quantization layer; and (FIG. 3; ¶ [0054]: the convolution layer 300 in FIG. 3 includes “a binary sub-layer 308,” “a hidden layer,” “an output layer,” “a normalization sub-layer 316,” “quantization sub-layer 318,” “a summing sub-layer 320,” “activation sub-layer 322,” binary layer 324”; and ¶ [0061]: the convolutional layers 400 includes “quantization sub-layer” 416, 424, and 428 in FIG. 4. The examiner notes that this limitation identifies a sub-structure from a multi-layer neural network, and any portion of Xu’s neural network that ends with a quantization sub-layer (hence a “tail layer”) in Xu’s neural network to which fixed-point or binarization processing applies teaches the claimed sub-structure. )
a data transferring module configured to transfer operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and 
(FIG. 3 (annotated) is reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

¶ [0065]: “output of the activation sub-layer 422 is provided to the summing sub-layer 420, which corresponds to the summing sub-layer 320, and the gradients of the loss function with respect to two inputs of the summing sub-layer 320 may be determined. Because an input of the sub-layer 320 is the bias, the gradient of the loss function with respect to the bias may be determined and the gradient is provided to the quantization sublayer 428”. ¶ [0051]: “the output of each layer is used as the input of the next layer starting from the head layer until transferring to the quantization layer” The examiner notes that the disclosure describes “transferring” as “the ‘transferring’ described in the embodiments of the present disclosure is essentially a merge operation” and provides an example where “the output of each layer is used as the input of the next layer starting from the head layer until transferring to the quantization layer” (¶ [0051]).  The examiner thus notes that Xu’s weights and biases teach the claimed operation parameters, and that Xu’s passing an output of a layer (e.g., the product of a weight matrix and input feature vector of the layer) to the next layer and eventually to a quantization sub-layer teaches this limitation.)
Xu does not appear to explicitly teach:
update quantization threshold parameters in the quantization layer based on the transferred operation parameters.
Umuroglu does, however, teach:
update quantization threshold parameters in the quantization layer based on the transferred operation parameters. (§ 2-(3) “Non-integer quantization levels” “2-bit uniform quantization”; § 2.1.1 “Quantization as successive thresholding” – “Given a set of threshold values t = {t0, t1 . . . tn}, the successive thresholding function T (x, t) maps any real number x to an integer in the interval  [0,n], where the returned integer is the number of thresholds that x is greater than or equal to:” “T(x, t) =” “0, for x≤t0”; “1, for t0<x≤t1” … “n-1, for tn-2<x≤tn-1”; and “n, for tn-1<x”. ¶ 2, § 2.1.1, p. 2: “Any uniform quantizer Q(x) can be expressed as successive thresholding followed by a linear transformation such that Q(x) = a · T (x) + b.” The examiner notes that Umuroglu’s successive thresholding function maps any real number input to an integer threshold value t for quantization of the input teaches this limitation because the input to a layer that quantizes the input is the output of a preceding layer and is thus determined by multiplying activations of neurons in the preceding layer with the respective weights that are interpreted as the claimed operation parameters.)  
Xu and Umuroglu are analogous because both Xu and Umuroglu pertain to reduce the computational complexity and memory footprint, especially for devices with limited compute and memory capacity such as mobile phones, by using fixed-point processing.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Xu’s “neural network” (¶ [0002]) with Umuroglu’s “streamlining flow” (Umuroglu at Abstract) in order to improve Xu’s “neural network” to have the “computational advantages” of “speedups of up to 50× owing to increased arithmetic intensity in matrix-vector multiplications” for “fully-connected layers (Umuroglu at § 4.2.2) and Umuroglu’s “few-bit operations in QNNs, offering significant speedups over native 8-bit operations on mobile CPUs” (Umuroglu at § 5). 
 
With respect to claim 2, Xu teaches the apparatus according to claim 1 and further teaches:  
wherein a convolution layer is included in the divided sub-structure. (¶ [0054]: “convolutional operation only includes integer multiplication and accumulation and may be computed by bit convolution kernels”; Eq. (8) showing the summation of the multiplication of the input x and the weight wb. The examiner notes that Xu’s performance of convolution operation that multiplies the input 306 with the corresponding weights with its convolution kernels and adds the multiplication result at the summing layer 312 teaches this limitation.) 
 
With respect to claim 3, Xu teaches the apparatus according to claim 2 and further teaches:  
wherein a head layer in the divided sub-structure is a convolution layer. (¶ [0054]: “convolutional operation only includes integer multiplication and accumulation and may be computed by bit convolution kernels”; Eq. (8) showing the summation of the multiplication of the input x and the weight wb for convolution.  FIG. 3 shows the summation of the multiplication of the input 306 and the respective weights 310 at the convolution layer 312. The examiner notes that Xu’s forward pass sub-structure including the convolution layer 312, then the pooling sub-layer 314, the IBN sub-layer 316, and then the quantization sub-layer 318 (or additionally the summing sub-layer 320 followed by the activation sub-layer 322 and then another quantization sub-layer 324) in FIG. 3 includes a convolution layer at the head of the substructure and a quantization sub-layer (318 or 324) at the tail of the substructure.  See further details and description in FIG. 3 and ¶¶ [0054]-[0058].) 
 
With respect to claim 4, Xu teaches the apparatus according to claim 1 and further teaches:  
(¶¶ [0054]-[0058] teaches Xu forward passes the convolutional operation output, which is the product of the input 306 and the weight wb (310), to the summing sub-layer 312, that the output of the summing sub-layer 312, which is the summation of the aforementioned products, is forwarded to a pooling sub-layer 314, that the output of the pooling sub-layer 314, which pools the input to the pooling sub-layer 314, is forwarded to an IBN sub-layer 316, and that the output of the IBN sub-layer 316 is forwarded to a quantization sub-layer 318.  The examiner notes that the present disclosure describes “transferring” as “essentially a merge operation” and provides an example where “the output of each layer is used as the input of the next layer starting from the head layer until transferring to the quantization layer” (see e.g., ¶ [0051] of the present disclosure). The examiner thus asserts that Xu’s transferring parameters (e.g., the weights in the weight matrix) from an upper layer (e.g., the head or the convolution layer 312 in the sub-structure) to a lower layer (e.g., to the pooling layer 314 then to the integer batch normalization layer 316) before the output of the IBN layer 416 reaches the tail (e.g., the quantization layer 318) in the sub-structure and thus teaches this limitation.) 
 
With respect to claim 5, Xu teaches the apparatus according to claim 1 and further teaches:  
(¶ [0043]: “weights and gradients can be stored in a fixed-point format” that “includes a l-bit signed integer mantissa and a global scaling factor”. Eq. (8) in ¶ [0054] where “x represents an input 306”, and “wb represents a binary weight and   represents the mantissa of the n-th element of vector x”.  FIG. 3 shows the output of the convolutional operation (performed on the weights and hence the scaling factor) is forward passed to the summing sub-layer 312 and eventually to the quantization sub-layer. The examiner notes that Xu was previously cited to teach transferring operation parameters from top to bottom in the sub-structure in claim 4 immediately above. The examiner further notes that Xu describes storing the weights as a “fixed-point format” that includes a “signed integer mantissa and a global scaling factor”, and that Xu’s convolutional operation includes the multiplication of the weights and the corresponding input elements. Therefore, the examiner asserts that Xu’s forward passing this output of the convolutional operation (which includes the weights and hence the scaling factor) to the quantization sub-layer via multiple sub-layers in between thus teaches the above limitation.) 
 
With respect to claim 7, Xu teaches the apparatus according to claim 1 but does not appear to explicitly teach:  

Umuroglu does, however, teach:
wherein the updated quantization threshold parameters are expressed by a base coefficient, a shift coefficient, and a correlation relationship between the quantization threshold parameters with respect to the base coefficient. (§ 2 that HWGQ(x) = 0 for x≤t0; HWGQ(x) = 0.538 for t0 < x ≤ 0.807; HWGQ(x) = 1.076 for 0.807 < x ≤ 1.345; HWGQ(x) = 1.614 for 1.345 < x. The examiner notes that simple arithmetic gives that if we let β = 0.538, we obtain that 1.076 = 2* β, 1.314 = 3* β, and that 0.807 = 1.5* β, 1.345 = 2.5* β.  Further, if we let  = t0,  = 0.538, the above HWGQ with α-scaling can be rewritten as HWGQ(x) = 0* β for x ≤ ; HWGQ(x) = 1* β for  < x ≤ 1.5* + ; HWGQ(x) = 2* β for 1.5* +  < x ≤2.5* + ; HWGQ(x) = 3* β for 2.5*  +  < x (note that Umuroglu starts with t0 and then for simplicity uses 0 to simplify the above formulation). The examiner further notes that Umuroglu was previously cited to teach the quantization threshold parameters.  See basis and rationale for claim 1 above. Therefore, the examiner asserts that Umuroglu teaches a base coefficient ( above), a shift coefficient ( above), and a correlation relationship between quantization threshold parameters with respect to the shift coefficient ( above) as recited in the claims and described in ¶¶ [0031]-[0035] of the disclosure.) 
Xu and Umuroglu are analogous because both Xu and Umuroglu pertain to reduce the computational complexity and memory footprint, especially for devices with limited compute and memory capacity such as mobile phones, by using fixed-point Xu’s “neural network” (¶ [0002]) with Umuroglu’s “streamlining flow” (Umuroglu at Abstract) in order to improve Xu’s “neural network” to have the “computational advantages” of “speedups of up to 50× owing to increased arithmetic intensity in matrix-vector multiplications” for “fully-connected layers (Umuroglu at § 4.2.2) and Umuroglu’s “few-bit operations in QNNs, offering significant speedups over native 8-bit operations on mobile CPUs” (Umuroglu at § 5). 
 
With respect to claim 9, Xu teaches the apparatus according to claim 1 further comprising and further teaches:  
a fixed-point module configured to perform fixed-point processing for each of layers in the multilayer neural network model, such that floating-point operation parameters are converted into fixed-point parameters. (¶ [0066]: “an additional quantization sub-layer 416 is utilized after the IBN sub-layer 418 for converting the floating-point format into a fixed-point format.”) 
 
With respect to claim 11, Xu teaches the apparatus according to claim 10 but does not appear to explicitly teach the following limitations:  
wherein quantization threshold parameters in the multilayer neural network model saved in the saving module are expressed by a base coefficient, a shift coefficient, and a correlation relationship between the quantization threshold parameters with respect to the base coefficient;

perform quantization processing on the data set based on the determined quantization threshold parameters.
Umuroglu does, however, teach:
wherein quantization threshold parameters in the multilayer neural network model saved in the saving module are expressed by a base coefficient, a shift coefficient, and a correlation relationship between the quantization threshold parameters with respect to the base coefficient; (§ 2 “uniform quantization” HWGQ(x) = 0 for x≤t0; HWGQ(x) = 0.538 for t0 < x ≤ 0.807; HWGQ(x) = 1.076 for 0.807 < x ≤ 1.345; HWGQ(x) = 1.614 for 1.345 < x. The examiner notes that simple arithmetic gives that if we let β = 0.538, we obtain that 1.076 = 2* β, 1.314 = 3* β, and that 0.807 = 1.5* β, 1.345 = 2.5* β.  Further, if we let  = t0,  = 0.538, the above HWGQ with α-scaling can be rewritten as HWGQ(x) = 0* β for x ≤ ; HWGQ(x) = 1* β for  < x ≤ 1.5* + ; HWGQ(x) = 2* β for 1.5* +  < x ≤2.5* + ; HWGQ(x) = 3* β for 2.5*  +  < x (note that Umuroglu starts with t0 and then for simplicity uses 0 to simplify the above formulation). The examiner further notes that Umuroglu was previously cited to teach the quantization threshold parameters.  See basis and rationale for claim 1 above. Therefore, the examiner asserts that Umuroglu teaches a base coefficient ( above), a shift coefficient ( above), and a correlation relationship between quantization threshold parameters with respect to the shift coefficient ( above) as recited in the claims and described in ¶¶ [0031]-[0035] of the disclosure.) 
the operating module is further configured to determine the quantization threshold parameters by using the base coefficient, the shift coefficient, and the correlation relationship between the quantization threshold parameters with respect to the base coefficient when a input data set is operated to a quantization layer from top to bottom in the network model, and (§ 2-(3) “Non-integer quantization levels” “2-bit uniform quantization”; § 2.1.1 “Quantization as successive thresholding” – “Given a set of threshold values t = {t0, t1 . . . tn}, the successive thresholding function T (x, t) maps any real number x to an integer in the interval  [0,n], where the returned integer is the number of thresholds that x is greater than or equal to:” “T(x, t) =” “0, for x≤t0”; “1, for t0<x≤t1” … “n-1, for tn-2<x≤tn-1”; and “n, for tn-1<x”. ¶ 2, § 2.1.1, p. 2: “Any uniform quantizer Q(x) can be expressed as successive thresholding followed by a linear transformation such that Q(x) = a · T (x) + b. As an example, the 2-bit uniform HWGQ quantizer can be expressed as HWGQ(x)=0.538* T(x, t)”. The examiner notes that Umuroglu was previously cited to teach the base coefficient, the shift coefficient, and the correlation relationship.  See base claim 10 immediately above. The examiner further notes that Umuroglu’s successive thresholding for threshold values {t0, t1 … tn} based on HWGQ teaches determining the quantization threshold parameters  by using the base coefficient, the shift coefficient, and the correlation relationship with which HWGQ is represented. Therefore, the examiner asserts that Umuroglu teaches this limitation.)
(§ 2.1, p. 2: “Through a process we call streamlining, we show how the forward pass through any QNN layer with uniform-quantized activations and weights can be computed using only integer operations. This consists of the following three steps:” “2.1.1 Quantization as successive thresholding.” “2.1.2 Moving and collapsing linear transformations.” “2.1.3 Absorbing linear operations into thresholds.” The examiner notes that Umuroglu was cited immediately above to teach determining quantization threshold parameters.  The examiner further notes that Umuroglu’s forward passing through any QNN layer with the successive quantization thresholding thus teaches the above limitations.)
Xu and Umuroglu are analogous because both Xu and Umuroglu pertain to reduce the computational complexity and memory footprint, especially for devices with limited compute and memory capacity such as mobile phones, by using fixed-point processing.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Xu’s “neural network” (¶ [0002]) with Umuroglu’s “streamlining flow” (Umuroglu at Abstract) in order to improve Xu’s “neural network” to have the “computational advantages” of “speedups of up to 50× owing to increased arithmetic intensity in matrix-vector multiplications” for “fully-connected layers (Umuroglu at § 4.2.2) and Umuroglu’s “few-bit operations in QNNs, offering significant speedups over native 8-bit operations on mobile CPUs” (Umuroglu at § 5). 
 
Xu teaches:
An apparatus for applying a multilayer neural network model, comprising: a saving module configured to save the multilayer neural network model optimized by the following steps: (FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212”. ¶ [0128]:” The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width”.The examiner notes that Xu’s processing device or a portion thereof that is utilized to store its CNN teaches this limitation.)
dividing out at least one sub-structure from the multilayer neural network model, (FIG. 3; ¶¶ [0053]-[0058] where Xu’s “convolution layer 300” includes “a binary sub-layer 308” that “convert[s]” “the weights 302” “to binary weights,” “an IBN sub-layer 316,” “a summing sub-layer 320,” “an activation sub-layer 322,” and “a quantization sub-layer 324”.FIG. 4 and ¶¶ [0061]-[0068] further describes the backward pass of a substantially similar convolutional layer 400 with backward propagation of an input 426 in the floating-point format.The examiner notes that this limitation identifies a sub-structure for fixed-point processing from a multi-layer neural network, and that any portion of Xu’s neural network to which fixed-point processing applies thus teaches this limitation. )
wherein a tail layer of the divided sub-structure is a quantization layer; (FIG. 3; ¶ [0054]: the convolution layer 300 in FIG. 3 includes “a binary sub-layer 308,” “a hidden layer,” “an output layer,” “a normalization sub-layer 316,” “quantization sub-layer 318,” “a summing sub-layer 320,” “activation sub-layer 322,” binary layer 324”; and ¶ [0061]: the convolutional layers 400 includes “quantization sub-layer” 416, 424, and 428 in FIG. 4. The examiner notes that this limitation identifies a sub-structure from a multi-layer neural network, and any portion of Xu’s neural network that ends with a quantization sub-layer in Xu’s neural network to which fixed-point or binarization processing applies teaches this limitation.)
transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and (¶ [0065]: “output of the activation sub-layer 422 is provided to the summing sub-layer 420, which corresponds to the summing sub-layer 320, and the gradients of the loss function with respect to two inputs of the summing sub-layer 320 may be determined. Because an input of the sub-layer 320 is the bias, the gradient of the loss function with respect to the bias may be determined and the gradient is provided to the quantization sublayer 428”. The examiner notes that the disclosure describes “transferring” as “the ‘transferring’ described in the embodiments of the present disclosure is essentially a merge operation” and provides an example where “the output of each layer is used as the input of the next layer starting from the head layer until transferring to the quantization layer” (¶ [0051]).  The examiner thus notes that Xu’s weights and biases teach the claimed operation parameters, and that Xu’s passing an output of a layer (e.g., the product of a weight matrix and input feature vector of the layer) to the next layer and eventually to a quantization sub-layer teaches this limitation.)
(¶ [0128]: “The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width; an interface module configured to receive an input to the layer; a data access module configured to read the parameters of the layer from the memory module; and a computing module configured to compute, based on the input of the layer and the read parameters, an output of the layer through a fixed-point operation.” ¶ [0034]: “Examples of the optimization solutions include but not limited to stochastic gradient descent algorithm, adaptive momentum estimation (ADAM) method and the like. Therefore, the errors between the classification scores obtained by the convolutional neural network and labels of each image can be lowered as much as possible for the data in the training data set.” The examiner notes that Xu’s “interface module,” “the training data set,” and optimization to lower the errors respectively each an inputting module, a data set, and a task requirement.  The examiner further notes that Xu’s performing optimization on its CNN to lower the errors teaches the task requirement that is executable by the multilayer neural network model.)
an operating module configured to operate the data set in each of layers from top to bottom in the multilayer neural network model and output results. (¶ [0128]: “The special-purpose processing device comprises: a memory module configured to store parameters of a layer of a neural network in a first fixed-point format, the parameters in the first fixed-point format having a predefined bit-width; an interface module configured to receive an input to the layer; a data access module configured to read the parameters of the layer from the memory module; and a computing module configured to compute, based on the input of the layer and the read parameters, an output of the layer through a fixed-point operation.” ¶ [0034]: “training data set”; ¶ [0098]: “data set CIRFA-30”. FIG. 2 and ¶ [0028]: “the CNN 200 includes an input layer 202, convolutional layers 204 and 208, pooling layers 206 and 210, and an output layer 212”. The examiner notes that Xu’s “computing module” that computes the output based on the input and the read parameters for the aforementioned data teaches an operating module.  Xu’s FIG. 2 further teaches operating on a data set in each of the input layer 202, the convolutional layers 204 and 208, and the pooling players 206 and 210, from top to bottom, to output results at the output layer 212.)
Xu does not appear to explicitly teach:
update quantization threshold parameters in the quantization layer based on the transferred operation parameters.
Umuroglu does, however, teach:
update quantization threshold parameters in the quantization layer based on the transferred operation parameters. (§ 2-(3) “Non-integer quantization levels” “2-bit uniform quantization”; § 2.1.1 “Quantization as successive thresholding” – “Given a set of threshold values t = {t0, t1 . . . tn}, the successive thresholding function T (x, t) maps any real number x to an integer in the interval  [0,n], where the returned integer is the number of thresholds that x is greater than or equal to:” “T(x, t) =” “0, for x≤t0”; “1, for t0<x≤t1” … “n-1, for tn-2<x≤tn-1”; and “n, for tn-1<x”. ¶ 2, § 2.1.1, p. 2: “Any uniform quantizer Q(x) can be expressed as successive thresholding followed by a linear transformation such that Q(x) = a · T (x) + b.” The examiner notes that Umuroglu’s successive thresholding function maps any real number input to an integer threshold value t for quantization of the input teaches this limitation because the input to a layer that quantizes the input is the output of a preceding layer and is thus determined by multiplying activations of neurons in the preceding layer with the respective weights that are interpreted as the claimed operation parameters.)  
Xu and Umuroglu are analogous because both Xu and Umuroglu pertain to reduce the computational complexity and memory footprint, especially for devices with limited compute and memory capacity such as mobile phones, by using fixed-point processing.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Xu’s “neural network” (¶ [0002]) with Umuroglu’s “streamlining flow” (Umuroglu at Abstract) in order to improve Xu’s “neural network” to have the “computational advantages” of “speedups of up to 50× owing to increased arithmetic intensity in matrix-vector multiplications” for “fully-connected layers (Umuroglu at § 4.2.2) and Umuroglu’s “few-bit operations in QNNs, offering significant speedups over native 8-bit operations on mobile CPUs” (Umuroglu at § 5). 
 
With respect to claim 13, Xu teaches:
(FIG. 3; ¶¶ [0053]-[0058] where Xu’s “convolution layer 300” includes “a binary sub-layer 308” that “convert[s]” “the weights 302” “to binary weights,” “an IBN sub-layer 316,” “a summing sub-layer 320,” “an activation sub-layer 322,” and “a quantization sub-layer 324”. FIG. 4 and ¶¶ [0061]-[0068] further describes the backward pass of a substantially similar convolutional layer 400 with backward propagation of an input 426 in the floating-point format.The examiner notes that this limitation identifies a sub-structure for fixed-point processing from a multi-layer neural network, and that any portion of Xu’s neural network to which fixed-point processing applies thus teaches this limitation.)
wherein a tail layer of a divided sub-structure is a quantization layer; and (FIG. 3; ¶ [0054]: the convolution layer 300 in FIG. 3 includes “a binary sub-layer 308,” “a hidden layer,” “an output layer,” “a normalization sub-layer 316,” “quantization sub-layer 318,” “a summing sub-layer 320,” “activation sub-layer 322,” binary layer 324”; and ¶ [0061]: the convolutional layers 400 includes “quantization sub-layer” 416, 424, and 428 in FIG. 4. The examiner notes that this limitation identifies a sub-structure from a multi-layer neural network, and any portion of Xu’s neural network that ends with a quantization sub-layer in Xu’s neural network to which fixed-point or binarization processing applies teaches this limitation. )
transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and (¶ [0065]: “output of the activation sub-layer 422 is provided to the summing sub-layer 420, which corresponds to the summing sub-layer 320, and the gradients of the loss function with respect to two inputs of the summing sub-layer 320 may be determined. Because an input of the sub-layer 320 is the bias, the gradient of the loss function with respect to the bias may be determined and the gradient is provided to the quantization sublayer 428”. The examiner notes that the disclosure describes “transferring” as “the ‘transferring’ described in the embodiments of the present disclosure is essentially a merge operation” and provides an example where “the output of each layer is used as the input of the next layer starting from the head layer until transferring to the quantization layer” (¶ [0051]).  The examiner thus notes that Xu’s weights and biases teach the claimed operation parameters, and that Xu’s passing an output of a layer (e.g., the product of a weight matrix and input feature vector of the layer) to the next layer and eventually to a quantization sub-layer teaches this limitation.)
Xu does not appear to explicitly teach:
updating quantization threshold parameters in the quantization layer based on the transferred operation parameters.
Umuroglu does, however, teach:
updating quantization threshold parameters in the quantization layer based on the transferred operation parameters. (§ 2-(3) “Non-integer quantization levels” “2-bit uniform quantization”; § 2.1.1 “Quantization as successive thresholding” – “Given a set of threshold values t = {t0, t1 . . . tn}, the successive thresholding function T (x, t) maps any real number x to an integer in the interval  [0,n], where the returned integer is the number of thresholds that x is greater than or equal to:” “T(x, t) =” “0, for x≤t0”; “1, for t0<x≤t1” … “n-1, for tn-2<x≤tn-1”; and “n, for tn-1<x”. ¶ 2, § 2.1.1, p. 2: “Any uniform quantizer Q(x) can be expressed as successive thresholding followed by a linear transformation such that Q(x) = a · T (x) + b.” The examiner notes that Umuroglu’s successive thresholding function maps any real number input to an integer threshold value t for quantization of the input teaches this limitation because the input to a layer that quantizes the input is the output of a preceding layer and is thus determined by multiplying activations of neurons in the preceding layer with the respective weights that are interpreted as the claimed operation parameters. )
Xu and Umuroglu are analogous because both Xu and Umuroglu pertain to reduce the computational complexity and memory footprint, especially for devices with limited compute and memory capacity such as mobile phones, by using fixed-point processing.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Xu’s “neural network” (¶ [0002]) with Umuroglu’s “streamlining flow” (Umuroglu at Abstract) in order to improve Xu’s “neural network” to have the “computational advantages” of “speedups of up to 50× owing to increased arithmetic intensity in matrix-vector multiplications” for “fully-connected layers (Umuroglu at § 4.2.2) and Umuroglu’s “few-bit operations in QNNs, offering significant speedups over native 8-bit operations on mobile CPUs” (Umuroglu at § 5). 
 
With respect to claim 15, Xu teaches:
(¶ [0020]: “The memory 102 may be implemented by various storage media, including but not limited to volatile and non-volatile medium, and removable and non-removable medium.” FIG. 3; ¶¶ [0053]-[0058] where Xu’s “convolution layer 300” includes “a binary sub-layer 308” that “convert[s]” “the weights 302” “to binary weights,” “an IBN sub-layer 316,” “a summing sub-layer 320,” “an activation sub-layer 322,” and “a quantization sub-layer 324”. FIG. 4 and ¶¶ [0061]-[0068] further describes the backward pass of a substantially similar convolutional layer 400 with backward propagation of an input 426 in the floating-point format. The examiner notes that this limitation identifies a sub-structure for fixed-point processing from a multi-layer neural network, and that any portion of Xu’s neural network to which fixed-point processing applies thus teaches this limitation. )
wherein a tail layer of a divided sub-structure is a quantization layer; and (FIG. 3; ¶ [0054]: the convolution layer 300 in FIG. 3 includes “a binary sub-layer 308,” “a hidden layer,” “an output layer,” “a normalization sub-layer 316,” “quantization sub-layer 318,” “a summing sub-layer 320,” “activation sub-layer 322,” binary layer 324”; and ¶ [0061]: the convolutional layers 400 includes “quantization sub-layer” 416, 424, and 428 in FIG. 4. The examiner notes that this limitation identifies a sub-structure from a multi-layer neural network, and any portion of Xu’s neural network that ends with a quantization sub-layer in Xu’s neural network to which fixed-point or binarization processing applies teaches this limitation.)
transferring operation parameters in layers other than the quantization layer to the quantization layer for each of the divided sub-structures and (¶ [0065]: “output of the activation sub-layer 422 is provided to the summing sub-layer 420, which corresponds to the summing sub-layer 320, and the gradients of the loss function with respect to two inputs of the summing sub-layer 320 may be determined. Because an input of the sub-layer 320 is the bias, the gradient of the loss function with respect to the bias may be determined and the gradient is provided to the quantization sublayer 428”. The examiner notes that the disclosure describes “transferring” as “the ‘transferring’ described in the embodiments of the present disclosure is essentially a merge operation” and provides an example where “the output of each layer is used as the input of the next layer starting from the head layer until transferring to the quantization layer” (¶ [0051]).  The examiner thus notes that Xu’s weights and biases teach the claimed operation parameters, and that Xu’s passing an output of a layer (e.g., the product of a weight matrix and input feature vector of the layer) to the next layer and eventually to a quantization sub-layer teaches this limitation.)
Xu does not appear to explicitly teach:
updating quantization threshold parameters in the quantization layer based on the transferred operation parameters.
Umuroglu does, however, teach:
(§ 2-(3) “Non-integer quantization levels” “2-bit uniform quantization”; § 2.1.1 “Quantization as successive thresholding” – “Given a set of threshold values t = {t0, t1 . . . tn}, the successive thresholding function T (x, t) maps any real number x to an integer in the interval  [0,n], where the returned integer is the number of thresholds that x is greater than or equal to:” “T(x, t) =” “0, for x≤t0”; “1, for t0<x≤t1” … “n-1, for tn-2<x≤tn-1”; and “n, for tn-1<x”. ¶ 2, § 2.1.1, p. 2: “Any uniform quantizer Q(x) can be expressed as successive thresholding followed by a linear transformation such that Q(x) = a · T (x) + b.”  The examiner notes that Umuroglu’s successive thresholding function maps any real number input to an integer threshold value t for quantization of the input teaches this limitation because the input to a layer that quantizes the input is the output of a preceding layer and is thus determined by multiplying activations of neurons in the preceding layer with the respective weights that are interpreted as the claimed operation parameters. )
Xu and Umuroglu are analogous because both Xu and Umuroglu pertain to reduce the computational complexity and memory footprint, especially for devices with limited compute and memory capacity such as mobile phones, by using fixed-point processing.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Xu’s “neural network” (¶ [0002]) with Umuroglu’s “streamlining flow” (Umuroglu at Abstract) in order to improve Xu’s “neural network” to have the “computational advantages” of “speedups of up to 50× owing to increased arithmetic intensity in matrix-vector multiplications” for “fully-Umuroglu at § 4.2.2) and Umuroglu’s “few-bit operations in QNNs, offering significant speedups over native 8-bit operations on mobile CPUs” (Umuroglu at § 5).  
 
12.            Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. WO 2018/140294 effectively filed on January 25, 2017 (hereinafter Xu) in view of Umuroglu et al. Streamlined Deployment for Quantized Neural Networks, Sept. 12, 2017. (hereinafter Umuroglu) and further in view of Ioffe et al. Batch Normalization: Accelerating Deep Network Training by Reducing Internal Covariate Shift (March 2, 2015) (hereinafter Ioffe).
With respect to claim 6, Xu teaches the apparatus according to claim 1 but does not appear to explicitly teach:
wherein, when a convolution layer is included in the divided sub-structure, the data transferring module updates the quantization threshold parameters in the quantization layer based on an offset parameter transferred from the convolution layer to the quantization layer.
Ioffe does, however, teach:
wherein, when a convolution layer is included in the divided sub-structure, the data transferring module updates the quantization threshold parameters in the quantization layer based on an offset parameter transferred from the convolution layer to the quantization layer. (Algorithm 1, § 3, p. 3:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where g and β respectively denote the scaling factor and the shift factor so that “[t]he scaled and shifted values y are passed to other network layers.” The examiner notes that Ioffe’s batch normalization is commonly used to address the means and variance in the input to a neural network where a batch normalization transform is applied to scale and shift the input into a scaled and shifted input that is then passed to other layer(s) to address internal covariate shift. Therefore, the examiner asserts that a shift parameter used in a batch normalization transform as shown in Algorithm 1 above teaches this limitation.)
Xu, Umuroglu, and Ioffe are analogous because all three references pertain to neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Xu’s “neural network” (¶ [0002]) modified with Umuroglu’s “streamlining flow” (Umuroglu at Abstract) with Ioffe’s “batch normalization” (Ioffe at Abstract) in order to “improve upon the best published result on ImageNet classiﬁcation: reaching 4.9% top-5 validation error (and 4.8% test error), exceeding the accuracy of human raters.” (Ioffe at Abstract). 

13.            Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. WO 2018/140294 effectively filed on January 25, 2017 (hereinafter Xu) in view of Umuroglu et al. Streamlined Deployment for Quantized Neural Networks, Sept. 12, 2017. (hereinafter Umuroglu) and further in view of Li et al. DeepRebirth: Accelerating Deep Neural Network Execution on Mobile Devices (August 16, 2017) (hereinafter Li).
With respect to claim 8, Xu modified by Umuroglo teaches the apparatus according to claim 1 but does not appear to teach:
a sub-structure simplifying module configured to remove, from the sub-structure, a layer in which the operation parameters have been completely transferred to the quantization layer. 
Li does, however, teach:
a sub-structure simplifying module configured to remove, from the sub-structure, a layer in which the operation parameters have been completely transferred to the quantization layer. (¶ 2, § 3, p. 4: “The idea of our method is to merge these highly correlated layers and substitute them as a new “slim” layer from the analysis and modeling of the correlations of the current layer and preceding layers (or parallel layers).”; ¶ 4, § 3.1, p.4: “Method The streamline slimming regenerates a new tensor layer (i.e., slim layer) by merging non-tensor layers with its bottom tensor units in the feed-forward structure.” The examiner notes that Li’s “Method” teaches a sub-structure simplifying module, and that Li’s merging non-tensor layers to regenerate a new tensor layer teaches removing at least a non-tensor layer.  The examiner further notes that Li’s new tensor layer teaches a quantization layer (which is tensorial as explained in “Difference with existing works” on p.2 of Li).  Therefore, the examiner asserts that Li’s merging multiple current layers into a new layer transfers the operation parameters into the new layer, and the multiple current layers are removed after the new layer is created.  Li thus teaches removing a layer where the operation parameters have been completely transferred to the quantization layer as claimed.)
Xu, Umuroglu, and Li are analogous because all three references pertain to reducing the computational complexity and memory footprint, especially for devices with limited compute and memory capacity such as mobile phones, by using fixed-point processing.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Xu’s “neural network” (¶ [0002]) modified with Umuroglu’s “streamlining flow” (Umuroglu at Abstract) with Li’s “DeepRebirth” (Li at Abstract) in order to “maximally avoid accuracy loss” and to “achieves 3x-5x speed-up and energy saving on GoogLeNet with only 0.4% accuracy drop on top-5 categorization in ImageNet” and “an average of 65ms model forwarding time on a single image using Samsung Galaxy S6 with 86.54% top-5 accuracy with 2.5x run-time memory saving.” (Li at Abstract). 
 
Conclusion
14.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Ando et al. BRein Memory: A Single-Chip Binary/Ternary Reconfigurable in-Memory Deep Neural Network Accelerator Achieving 1.4 TOPS at 0.6 W 
(b)            Cheng et al. A Survey of Model Compression and Acceleration for Deep Neural Networks (23 Oct. 2017) classifies and summarizes recent development on compressing and accelerating deep neural networks into four categories and further describes details of these four categories.
15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852.  The examiner can normally be reached on Monday-Friday 7:30AM-5:00PM EST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
 
 
 
/E.C.T./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126